DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 8 recites the limitation "the plurality of matrix multiplication units" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 15 recites the limitation "the plurality of matrix multiplication units" in line 10.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

8.	Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations (or done via pen and paper) and/or mental processes. They are highlighted below (underlined, italicized):

8. A method comprising: 
detecting, by a processing unit, a plurality of sequences that will be processed by a machine learning engine;  
15interleaving, by the processing unit, the plurality of sequences together into data blocks, wherein each data block comprises samples from the plurality of sequences; 
receiving, by the machine learning engine, a given data block; 
performing, by the machine learning engine, a plurality of matrix multiplication 20operations in parallel on a plurality of sequences from the given data block and a plurality of coefficients; and 
conveying, by the machine learning engine, outputs from the plurality of matrix multiplication units to the one or more long short-term memory (LSTM) layers.

9.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “processing unit” and “machine learning engine” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites “detecting a plurality of sequences;” “receiving a given data block;” and conveying outputs…” However, these step is recited as a general means of detecting, receiving, and outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
10.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore detecting, receiving, and outputting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/receiving  information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

11.	Claims 1 and 15 are rejected for similar reasons as presented above with reference to claim 8 as the recite the similar abstract ideas found in claim 1 above. Claim 1 only recites an additional “processing unit;” “machine learning engine;” and “memory”. These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they indicative of an inventive concept (i.e. significantly more). Claim 15 similarly only recites “machine learning engine” and “memory.” Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. 

12.	Dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reasons stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 8, and 15, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 
For example:
	
Claims 2, 9, and 16 recite the abstract idea of “wherein each sequence comprises a plurality of samples,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claims 3, 10, and 17 recite the abstract idea of “wherein the plurality of coefficients are stored in an 25N x (N+M) matrix, wherein N and M are positive integers greater than one,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claims 4, 11, and 18 recite the abstract idea of “wherein the given data block is stored in an N- sample array,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claims 5, 7, 12, and 19 only recites an additional local memory bus width, a number of multiplier-accumulator units, and an availability of LSTM cells and a 10recurrent neural network. These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they indicative of an inventive concept (i.e. significantly more).

16.	Claims 6, 13, and 20 recites the abstract idea of “wherein the plurality of matrix multiplication 5operations comprise a same set of N coefficients being multiplied by different sequences of the plurality of sequences, wherein N is a positive integer greater than one,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (hereafter Han)(US Pub. 2018/0174036).


19.	As to claim 1, Han discloses a system (abstract) comprising: 
a processing unit (structure of fig. 1);  
5a machine learning engine comprising a plurality of matrix multiplication units and one or more long short-term memory (LSTM) layers (fig. 1 and fig 2, [0024] LSTM architecture and [0027]-[0032] matrix multiplication); and 
a memory coupled to the processing unit and the machine learning engine ([0024] and [0027]-[0029] memory access); wherein the processing unit is configured to: 
detect, in the memory, a plurality of sequences that will be processed by 10the machine learning engine ([0021], sequence prediction and [0024], input sequence and computing output sequence, thus processed); and 
interleave the plurality of sequences together into data blocks, wherein each data block comprises samples from the plurality of sequences (fig. 1 and [0024], stored in the memory blocks of the LSTM); 
wherein the machine learning engine is configured to: receive a given data block; 15perform, in parallel, a plurality of matrix multiplication operations on a plurality of sequences from the given data block and a plurality of coefficients (abstract and [0005]-[0008] obtaining a plurality of matrix vector multiplication results; [0042]-[0043], calculations are performed in parallel between layers; [0049], spare matrix coefficients); and 
convey outputs from the plurality of matrix multiplication units to the one or more LSTM layers ([0044]-[0045] and [0049], output calculation result). 

20.	As to claims 2, 9, and 16, Han discloses wherein each sequence comprises a plurality of samples ([0024], each input sequence).  

21.	As to claims 3, 10, and 17, Han discloses wherein the plurality of coefficients are stored in an 25N x (N+M) matrix, wherein N and M are positive integers greater than one ([0049], buffering sparse matrix coefficients).  

22.	As to claims 4, 11, and 18, Han discloses wherein the given data block is stored in an N- sample array ([0024], matrices).

23.	As to claims 5, 12, and 19, Han discloses wherein N is scalable based on a local memory bus width, a number of multiplier-accumulator units, and an availability of LSTM cells ([0032] and [0034], accumulating the multiplication results in the LSTM network).

24.	As to claims 6, 13, and 20, Han discloses wherein the plurality of matrix multiplication 5operations comprise a same set of N coefficients being multiplied by different sequences of the plurality of sequences, wherein N is a positive integer greater than one ([0049] alternate buffer mode for buffering pointers representing non-zero coefficient start positions in each column of said sparse matrix).

25.	As to claim 7, Han discloses wherein the machine learning engine implements a 10recurrent neural network ([0021], RNN architecture).

26.	As to claims 8 and 15, the claims are rejected for similar reasons as claim 1 above. 


Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2016/0350645 – related to a method of executing a neural network. The method includes generating an output tile of a first layer of the neural network by processing an input tile to the first layer and storing the output tile of the first layer in an internal memory of a processor. The method also includes generating, using the processor, an output tile of a second layer of the neural network by processing the output tile of the first layer stored in the internal memory.

US Pub. 2019/0325296 – related to a method, implemented by a processor, for synthesizing a neural network processor comprising a plurality of tile engines, where each of the plurality of tile engines is configured to process matrix elements and vector elements. The method may include using the processor analyzing a neural network model corresponding to an application to determine: (1) a first minimum number of units required to express a shared exponent value required to satisfy a first precision requirement corresponding to each of the matrix elements and corresponding to each of the vector elements, (2) a second minimum number of units required to express a first mantissa value required to satisfy a second precision requirement corresponding to the each of the matrix elements, and (3) a third minimum number of units required to express a second mantissa value required to satisfy a third precision requirement corresponding to the each of the vector elements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182